Citation Nr: 0020547	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-00 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel 


INTRODUCTION

The veteran had active service from April 1941 to December 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in September 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California which denied service connection 
for the cause of the veteran's death.


REMAND

The appellant has based her claim for the cause of the 
veteran's death solely the veteran's cigarette smoking, which 
she claims began in service.  However, the veteran's service 
medical records are not in the claims folder.  There is no 
indication as to the whereabouts of these records, or if any 
attempt has been made to locate them.  The service medical 
records are significant in this case because it is necessary 
to determine the relationship between the fatal lung cancer 
and smoking in service.

In Dixon v. Derwinski, 3 Vet. App. 261 (1992) the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the responsibilities of VA to locate service 
medical records.  As emphasized in Dixon and in VA's 
Administrative Manual, M21-1, the RO must make a reasonably 
exhaustive effort to obtain service medical records.

In addition, the RO should ask the appellant to answer those 
questions posed in the letter dated November 21, 1997 to 
which she has not yet responded.


Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
service medical records.  In requesting 
these records, the RO should follow the 
provisions of M21-1, Part III, Change 41 
(July 12, 1995).  All attempts to obtain 
these records should be documented.

2.  The RO should take the necessary 
steps to obtains all of the veteran's 
treatment records from Charles W. 
Boustany, M.D.

3.  The RO should ask the appellant to 
answer those questions posed in the 
letter dated November 21, 1997 to which 
she has not yet responded.

4.  When this development is completed, 
the RO should readjudicate the claim for 
service connection for the cause of the 
veteran's death, with consideration given 
to all of the evidence of record.  This 
includes a RO determination as to whether 
nicotine dependence arose in service. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




